Van Hoesen, J.
I am not in favor of allowing this case to go to the court of appeals, but the principle involved is so important that I think that there should be a re-argument in this court, and that the opinion of the court should be given in writing. There must be a breach of duty on the part of the defendants, in order to entitle the plaintiff to recover. I would like to hear counsel discuss, first, what the duty was, and in what it had its origin; second, in what the neglect of duty consisted. Was the defendant a depositary ? Assuming that he was, did he not take the same care of the plaintiff’s cloak as of his own goods.
Larremore, P. J., concurs.